DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s filing filed on 03/10/2021.  In virtue of this filing, claims 1-9 are currently presented in the instant application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2021 has been considered by Examiner and made of record in the application file.
Drawings
The drawing submitted on 03/10/2021 has been considered by Examiner and made of record in the application file.
REASONS FOR ALLOWANCE
Claims 1-9 are allowed over the prior art of record.


The following is an examiner’s statement of reasons for allowance: 
Hamano (U.S. Patent No.: 9,680,511) teaches a processor that performs distortion compensation on a complex number transmission signal by using a distortion compensation coefficient; a power amplifier that amplifies the transmission signal subjected to distortion compensation by the processor; and

Matsubara (U.S. Pub. No.: 2014/0145788) teaches a processor that performs distortion compensation on a complex number transmission signal by using a distortion compensation coefficient; a power amplifier that amplifies the transmission signal subjected to distortion compensation by the processor; and
a feedback path that feeds back a signal output from the power amplifier to supply a real number feedback signal to the processor.
Chung et al. (U.S. Pub. No.: 2005/0243946) teaches a processor that performs distortion compensation on a complex number transmission signal by using a distortion compensation coefficient; a power amplifier that amplifies the transmission signal subjected to distortion compensation by the processor; and
a feedback path that feeds back a signal output from the power amplifier to supply a real number feedback signal to the processor.
However, the prior art made of record, alone or in combination, fails to clearly teach or fairly suggest a the processor executes a process comprises estimating a complex number feedback signal by performing linear computation on the complex number transmission signal and the real number feedback signal; and updating the distortion compensation coefficient by using the estimated complex number feedback signal, in combination with other limitations, as specified in the independent claims 1 and 9, and further limitations of their respective dependent claims 2-8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/TUAN PHAM/           Primary Examiner, Art Unit 2649